Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed February 2, 2022, with respect to the rejection(s) of claim(s) 2-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Kiester regarding the amended limitations of wherein in expanded position, respective entireties of the superior and inferior bone contacting members are spaced further apart from each other in the expanded position with respect to the collapsed position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,375,682 to Fleischmann et al. in view of U.S. Patent No. 6,893,464 to Kiester.
As to Claim 2, Fleischmann discloses a lateral intervertebral implant (10, Fig. 1b) configured for insertion into an intervertebral disc space along a lateral direction (Col. 2, Lines 38-48). The lateral intervertebral implant comprises a superior bone contacting member (12) configured to face a superior vertebral body (Col. 4, Lines 1-4, Figs, 1b and 3), and an inferior bone contacting member (12) configured to face an inferior vertebral body (Col. 4, Lines 1-4, Figs, 1b and 3), an expansion member (26) that is disposed between the superior and inferior bone contacting members (Fig. 1b, Col. 5, Lines 59-64, Col. 2, Lines 55-61, Col. 6, Lines 20-24), and wherein at least one of the superior and inferior bone contacting members is configured to tilt relative to the other of the superior and inferior bone contacting members along an anterior-posterior direction to achieve intervertebral lordotic distraction, the anterior-posterior direction oriented perpendicular to the lateral direction (Fig. 3, Col. 6, Lines 43-53, Col. 7, Lines 43-49).
As to Claim 3, Fleischmann discloses a lateral intervertebral implant wherein the at least one of the superior and inferior bone contacting members (12) is configured to tilt relative to the other of the superior and inferior bone contacting members after the expansion member has expanded the implant from the collapsed position to the expanded position (Fig. 3, Col. 6, Lines 43-53, Col. 7, Lines 43-49).
As to Claim 6, Fleischmann discloses a lateral intervertebral implant wherein the implant has a length along the lateral direction and a width along the anterior-posterior direction, and the length is greater than the width (seen in Figs. 4a and 4b).
Claim 8, Fleischmann discloses a lateral intervertebral implant wherein the at least one of the superior and inferior bone contacting members (12) is configured to tilt so as to confirm to the respective one of the superior and inferior vertebral bodies (Col. 5, Lines 32-40, Col. 6, Lines 43-53, Col. 7, Lines 43-49).
As to Claim 9, Fleischmann discloses a lateral intervertebral implant wherein each of the superior and inferior bone contacting members (12) comprises teeth (20) that are configured to engage the superior and inferior vertebral bodies, respectively (Col. 5, Lines 32-40).  
As to Claim 10, Fleischmann discloses a lateral intervertebral implant wherein the expansion member (26) is disposed between the superior and inferior bone contacting members (12, seen in Figs. 1b, 2b, 3).
As to Claim 11, Fleischmann discloses a lateral intervertebral implant wherein the expansion member (26) is separate from each of the superior and inferior bone contacting members (separated by 22, Fig. 1c, Col. 5, Lines 1-9).
As to Claims 2, 3, 6, and 8-11, Fleischmann discloses the claimed invention except for wherein in expanded position, respective entireties of the superior and inferior bone contacting members are spaced further apart from each other in the expanded position with respect to the collapsed position.
Kiester discloses an expandable intervertebral implant (10, Fig. 1) wherein in expanded position (seen in Fig. 1), respective entireties of the superior (20) and inferior (22) bone contacting members are spaced further apart from each other in the expanded position (Fig. 1) with respect to the collapsed position (collapsed position seen in Fig. 2, Col. 6, Lines 30-43) in order to allow the implant to restablish lordosis in an expanded configuration (Col. 6, Lines 3-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intervertebral implant of Fleischmann with the expansion modifications of Kiester in order to allow the implant to restablish lordosis in an expanded configuration.
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,375,682 to Fleischmann et al. in view of U.S. Patent No. 6,893,464 to Kiester in further view of U.S. Patent Pub. No. 2008/0243251 to Stad et al.
As to Claims 4, 5, and 7, Fleischmann and Kiester disclose the claimed invention except for wherein the implant has a length along the lateral direction and a width along the anterior-posterior direction, and the width of the intervertebral implant is expandable along the anterior-posterior direction, wherein the width of the intervertebral implant is expandable along the anterior-posterior direction, and wherein the superior bone contacting member contacts the inferior bone contacting member so as to prevent movement of the superior and inferior bone contacting members toward each other when the intervertebral implant is in the collapsed configuration.
Stad discloses an intervertebral implant (Fig. 4C) wherein the implant has a length along the lateral direction and a width along the anterior-posterior direction (Fig. 4C), and the width of the intervertebral implant is expandable along the anterior-posterior direction (expansion seen in Figs. 4A-4B, [0036]). The superior bone contacting member (80) contacts the inferior bone contacting member (80) so as to prevent movement of the superior and inferior bone contacting members toward each other when the intervertebral implant is in the collapsed configuration (Fig. 4A, [0042]) in order to allow for the implant to maintain a small profile during insertion while being capable of stabilizing intervertebral spaces with varying dimensions [0011, 0036].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intervertebral implant of Fleischmann and Kiester with the expansion modifications of Stad in order to allow for the implant to maintain a small profile during insertion while being capable of stabilizing intervertebral spaces with varying dimensions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775